Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Applicant’s amendment, filed April 6, 2021, has been entered in the application. Claims 1-17 are now pending, with claims 16 and 17 being newly added.

Claim Objections
Claims 5, 6, 16 and 17 are objected to because of the following informalities:  the subject matter of claim 5 appears to duplicate the subject matter of newly added claim 16; similarly the subject matter of claim 6 appears to duplicate the subject matter of newly added claim 17. Note that dependent claims are cumulative and their subject matter comprises all of the claims from which they depend.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meier et al. (DE 10 2014 213 301, cited by applicant) in view of Ganesan (US 2001/0008337). Meier et al. teach a restraining system for use in a vehicle to protect an occupant (2) of the vehicle in the event of a collusion (¶0041), including an occupant supporting device in the form of a seat or bed (5) for supporting the occupant (2) while in the vehicle, having a longitudinal direction (approximately aligned with a length of the occupant) along which the occupant is intended to be positioned when in use, a blanket (4) comprising at least one, or plural restraining belt elements (plural belt elements I, II, III, figure 7) integrated as a single element (4 in general), one belt adapted to be located proximate an upper torso region (III) and one adapted to be located proximate a pelvic region (II), at least one belt portion having at least first and second ends, one of which attached to an attachment member (proximate 6, 9, 10) and the other attached to a tensioning device (11, 13) provided in an upstanding console portion (12) which restricts horizontal motion of the occupant (e.g., towards the left in figure 8), the arrangement operable in the event of a collision, to tighten the belt element(s) 4 by a rolling retractor . 
The reference to Meier et al. does not positively teach that the attachment members are movable along the longitudinal direction, e.g., by sliding with respect to guide rails to adjust the position of the attachment members, although the reference appears to imply such an arrangement (¶0018). Ganesan teaches that in providing belt elements (e.g., 70, 78) for securing an occupant extending in a longitudinal occupant direction, that it is well known to provide attachment locations for the belt comprising a pair of guide rails (see figure 18, element 60, and the opposing element, which corresponds to element 44 in the previous figures) positioned below the supporting surface which allow a slidable positioning of the attachment points of the belts long a longitudinal direction (sliding element better illustrated at element 48, figure 11). It would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the connection of the attachment points for the belt elements taught by Meier et al. as being slidable along the longitudinal direction on guide rails as taught by Ganesan for the purpose of providing the belts to be reconfigured to accommodate passengers or occupants of different sizes.
As regards the provision of an activation unit: Initially the base reference to Meier teaches positively that the tensioning occurs in response to a collision, and while the base reference to Meier et al. do not specifically appear to illustrate an activation circuit, the reference describes in the specification such a sensor, signal generator and central control unit (¶0009).
As regards the restraining device being an electrical reversible device: Initially the reference to Meier et al. teaches that the retraction portion of the restraining device is similar to or the same as a conventional retractor. Conventional retractors are well known to be provided as electrically operated (e.g., via motors) and reversible (so as to un-tension at a later time), and it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the tensioning arrangement taught generally by the base reference to Meier et al. as a reversible electrical tensioning device for the purpose of using a device such as is conventionally 
As regards the upstanding console including a “frame”: The base reference to Meier et al. teaches the provision of a center console which limits horizontal movement of the occupant, but does not specifically refer to that element as including a frame. It is well known to make vehicle structures as frames upon which outer shells are positioned, so as to save weight (e.g., by not providing the structure as being a dense solid) and to accommodate other vehicle elements therein, and in view of the base reference to Meier et al. teaching a retractor structure positioned within the console, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to make the console as a ‘frame’ rather than as a solid object so as to allow the internal space of the console to be able to accommodate the taught retractor.
As regards the vehicle being positively provided: The base reference positively teaches that the apparatus described is for use on a vehicle, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide it explicitly on a vehicle for the purpose of deploying the apparatus advantageously in the environment in which it is explicitly intended to be used.
As regards the vehicle being autonomous: Initially the base reference to Meier et al. does not explicitly teach that the vehicle is an autonomous vehicle but also does not limit the vehicle from being an autonomous or non-autonomous vehicle, and as such, it would have been obvious to one of ordinary skill in the art at the time of the invention and/or at the time of filing to provide the vehicle as an autonomous vehicle for the purpose of allowing the vehicle to be maneuvered without substantial input from the occupant or passenger, thus beneficially allowing the operator the benefit of moving from location to location without having to directly pilot the vehicle.

Allowable Subject Matter
Claims 5 and 6 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Additionally claims 5 and 6 are objected to for reciting duplicate subject matter to claims 16 and 17, respectively.
Claims 16 and 17 are allowable, but are objected to for reciting duplicate subject matter to claims 5 and 6, respectively.

Response to Comments
Applicant’s comments, filed with the amendment, have been carefully considered.
As regards the reference to Meier, note that the Meier reference already teaches a blanket (4 in general) comprising at least three belt portions (I, II, III) to the breadth these limitations are actually recited in the claims. Absent further claimed distinction, a belt is a strip of flexible material, and the constituent elements I, II and III taught by Meier reasonably constitute strips of flexible material which may be secured at one end, and wound or deployed from another (winding device and retractor 11, 13) and additionally potentially allowing for separate control of sections of the blanket element (¶0013) and these portions read on the “belts” as applicant has very broadly claimed them.
It may be that applicant is attempting to convince the examiner to read a more narrow definition of “belt” into the claims. Although the claims are interpreted in light of the specification, unclaimed limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As regards reading unclaimed limitations from the specification into the claims
From MPEP 2111:
"During patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from 'reading limitations of the specification into a claim,' to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, (i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997)."


Applicant’s comments concerning the reference teaching away is noted, however this assertion is imprecise. The Meier reference teaches away from the use of conventionally known seat belts (¶0036). The blanket (4) anticipated by Maier already anticipatorily comprises three belt portions (I, II, III) as provided, at least one of which constituting a strip of flexible material and including at least one belt portion having at least first and second ends, one end of which is attached to an attachment member (proximate 6, 9, 10) and the other attached to a tensioning device (11, 13) provided in an upstanding console portion (12) which restricts horizontal motion of the occupant when activated. These belt portions reasonably constitute the broadly recited “belts” but do not appear to be correspond to conventionally “known seat belts”. To this point -- applicant may consider reciting a more precise group of limitations or features constituting the belts of the inventive device so as to distinguish beyond the belts broadly taught by Meier, there being no evidence provided by applicant that Meier’s flexible elements I, II, and III cannot be read as “belts” as broadly claimed.
As regards claims 5, 6, 16 and 17, as noted above, the subject matter covered by claims 5 and 6 appears to be identical to that covered by claims 16 and 17, and as such the examiner suggests cancelling one pair of claims, or otherwise amending one pair of claims to not apparently duplicate already-claimed subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616